BROADCOM CORPORATION
RESTRICTED STOCK UNITS INCENTIVE AWARD PROGRAM
(Established [January 18], 2011)

Section I. Purpose

The purpose of the Broadcom Corporation (the “Company”) Restricted Stock Units
Incentive Award Program (the “Program”) is to



•   Focus management efforts on the creation of long-term stockholder value,



•   Sustain consistent profitable growth,



•   Retain senior executives who have delivered sustained performance by
delivering significant capital accumulation opportunities subject to their
continuing employment with the Company, and



•   Encourage strategic decision-making by providing rewards for the long-term
achievement of Company performance goals.

The Program is adopted under the Broadcom Corporation 1998 Stock Incentive Plan,
as amended and restated March 12, 2008 (the “Plan”). The Program sets forth the
terms and conditions for performance-based awards (“Awards”) to be granted to
eligible officers under the Plan. Capitalized terms not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.

Section II. Effective Date and Eligibility Criteria

The Program was established on [January 18], 2011. The Program shall have annual
performance cycles, over which Performance Goals (as defined below) shall be
measured. Each performance cycle shall be the one-year period beginning January
1 of a given year and ending December 31 of such year (the “Performance Cycle”).
The first Performance Cycle under the Program shall be the one-year period from
[January 1, 2010 through December 31, 2010]. The Compensation Committee of the
Board of Directors of the Company (the “Committee”), in its sole discretion, may
authorize subsequent Performance Cycles. Participation in one or more
Performance Cycles under the Program does not assure participation in any other
Performance Cycle.

Service providers who are officers of the Company or a Subsidiary whose
responsibilities have a direct and significant impact on Company performance and
financial results shall be eligible to participate in the Program. The Committee
shall, by written resolution and at its sole discretion, select individual
officers to participate in the Program (each, a “Participant”) and shall advise
the Participants in writing of their designation as Participants.

A Participant need not be employed by the Company on the first day of a
Performance Cycle. If a Participant becomes eligible to participate in the
Program during a Performance Cycle, the Committee shall determine if such
Participant shall be eligible to participate in such Performance Cycle and
whether or not an Award shall be prorated for such period from the Participant’s
date of hire or the date of such designation to participate in the Program, if
later.

Section III. Awards and Award Calculation

A Participant shall have the opportunity to earn Awards under the Program based
on the achievement of long-term Company performance.

1. Generally

Awards shall be made annually by the Committee and shall be communicated to each
Participant pursuant to an award letter setting forth the Performance Goals (as
defined below) for a given Performance Cycle and the maximum number of
restricted stock units (“Performance RSU Grant”) that the Participant is
eligible to receive if the Committee determines that such Performance Goals are
met or exceeded during the Performance Cycle, measured in the calendar year
immediately following the end of the Performance Cycle. Such calendar year and
each of the two calendar years immediately thereafter, referred to as the
“Retention Period”. All Performance RSU Grants shall be evidenced by an
agreement between the Company and the Participant in a form approved by the
Committee (the “RSU Agreement”).

2. Performance Goals

“Performance Goals” are defined as objectively determinable performance
objectives established by the Committee in resolutions and communicated in
writing to Participants and may be based upon one or more of the following
business criteria as established by the Committee: sales growth; operating
profitability; operating income; EBITDA; earnings; EPS; cash flow; market share;
sales; revenue; profits before interest and taxes; expenses; cost of goods sold;
profit margin; working capital; return on capital; equity or assets; economic
value added; stock price; P/E ratio; or other objectively determinable business
metrics appropriate in the judgment of the Committee; provided, however, that
for purposes of items above, the Committee may, at the time the Awards are made,
specify certain adjustments to such items as reported in accordance with
generally accepted accounting principles in the U.S. (“GAAP”), which will
exclude from the calculation of those Performance Goals one or more of the
following: certain charges related to acquisitions, stock-based compensation,
employer payroll tax expense on certain stock option exercises, settlement
costs, restructuring costs, gains or losses on strategic investments,
non-operating gains or losses, certain other non-cash charges, valuation
allowance on deferred tax assets, and the related income tax effects, purchases
of property and equipment, and any extraordinary non- recurring items as
described in Accounting Principles Board Opinion No. 30, provided that such
adjustments are in conformity with those reported by the Company on a non-GAAP
basis. In addition, such Performance Goals may be based upon the attainment of
specified levels of the Company’s performance under one or more of the measures
described above relative to the performance of other entities and may also be
based on the performance of any of the Company’s business groups or divisions
thereof or any Parent or Subsidiary. Performance Goals may include a minimum
threshold level of performance below which no award will be earned, levels of
performance at which specified portions of an award will be earned, and a
maximum level of performance at which an award will be fully earned. The
Committee may provide that, if the actual level of attainment for any
performance objective is between two specified levels, the amount of the award
attributable to that performance objective shall be interpolated on a
straight-line basis.

For purposes of Awards that are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Internal Revenue
Code of 1986, as amended (“Code”) (“QPBC”), the Performance Goals shall be
adopted for each Performance Cycle by the Committee no later than the latest
time permitted by Section 162(m) of the Code (“Section 162(m)”) (generally, no
later than 90 days after the commencement of the Performance Cycle) and while
the performance relating to the Performance Goals remain substantially uncertain
within the meaning of Section 162(m). The Awards for the 2010 Performance Cycle
are not intended to be QPBC.

3. Performance RSU Grant Calculation

Participants must meet or exceed Performance Goals during the Performance Cycle
in order to receive Performance RSU Grants. Upon attaining or exceeding the
Performance Goals in a Performance Cycle, Participant shall be eligible to
receive, in the year immediately following the end of the Performance Cycle,
subject to the Participant’s continued employment with the Company, a
Performance RSU Grant, the maximum value of which shall be determined by the
Committee in its sole discretion no later than the latest time permitted by
Section 162(m) (the “Maximum Award Dollar Amount”). In determining the Maximum
Award Dollar Amount and the actual target amount, the Committee will review the
analysis and market data provided by the Company’s independent compensation
consultant.

Notwithstanding anything to the contrary in the Program, the Committee may
reduce (including to zero) the Maximum Award Dollar Amount and/or number of
shares of the Company’s Class A Common Stock (the “Common Stock”) subject to a
Performance RSU Grant below the amount or number of shares, as applicable,
determined pursuant to the achievement of Performance Goals, in its sole
discretion.

The same number of Performance RSU Grant shares as granted in the year
immediately following the end of the Performance Cycle, if any, shall be granted
in each of the two years thereafter, subject to the Participant’s continued
employment with the Company through each of the grant dates (after the Committee
determines the number of shares to be awarded to a Participant, in its sole
discretion, such number of shares may not be unilaterally reduced by the
Committee, without written consent from the affected Participant).

For example, upon the attainment of the Performance Goals for a Performance
Cycle, Performance RSU Grants shall be made in each of the following three
years, as shown in the table below, subject to the Participant’s continued
employment with the Company.

      Performance Goals Achieved in Year 0   Performance RSU Grants Year 1  
Performance RSU Grant for X number of
shares of Common Stock, as determined
by the Committee, in its sole
discretion
   
 
Year 2  
Same number of Performance RSU Grant
shares as granted in Year 1 for the
Performance Goals achieved in Year 0
   
 
Year 3  
Same number of Performance RSU Grant
shares as granted in Year 1 for the
Performance Goals achieved in Year 0
   
 

Due to the one-year Performance Cycles and three-year Retention Periods, in the
event that Performance Goals are achieved in consecutive years, Participants
have the opportunity to earn multiple Performance RSU Grants in a given fiscal
year, subject to Participant’s continued participation in the Program.

Performance RSU Grants shall vest quarterly over a four-year period of continued
employment with the Company (or a Subsidiary), measured from the vesting start
date as set forth in the RSU Agreement for each such Performance RSU Grant.
Performance RSU Grants shall entitle the Participant to receive one share of
Common Stock at the time a unit vests.

Section IV. Award Payment Timing

Performance RSU Grants, if granted, in the Committee’s sole discretion, shall be
paid in shares of Common Stock as soon as practicable after they vest, and in no
event later than the fifteenth (15th) day of the third (3rd) month after the
calendar year in which they vest.

For purposes of Awards that are intended to be QPBC, no Awards shall be paid to
Participants unless and until the Committee shall make a certification in
writing with respect to the attainment of the Performance Goals as required by
Section 162(m), and the Committee may in its sole discretion reduce an Award to
a Participant, however, the Committee shall have no discretion to increase the
amount of any such Award, as determined under the objectively determinable
formulas.

The maximum Award to a Participant under the Program shall not exceed 9,000,000
shares of Common Stock with respect to any Performance Cycle.

A Participant must be in continuous employment with the Company (or a
Subsidiary) through the grant date and subsequent vesting dates of such Awards
and Performance RSU Grants. All Performance RSU Grants shall be evidenced by an
RSU Agreement, which may provide for acceleration of vesting under specific
circumstances. The Company shall deduct all federal, state and local taxes
required by law or Company policy from any Award or Performance RSU Grants paid
hereunder; provided, that such deduction shall be equal to the aggregate amount
of such liabilities based on the minimum statutory withholding rates for
federal, state and local income tax and payroll tax purposes that are applicable
to such supplemental taxable income.

For purposes of Awards that are intended to be QPBC, once an Award formula is
established based on one or more of the Performance Goals, the Committee may
with the consent of the Participant establish (and once established, rescind,
waive or amend) additional conditions and terms of payment of awards (including
but not limited to the achievement of other financial, strategic or individual
goals, which may be objective or subjective) as it deems desirable in carrying
out the purposes of the Program and may take into account such other factors as
it deems appropriate in administering any aspect of the Program. However, for
purposes of Awards that are intended to be QPBC, the Committee shall have no
authority to increase the amount of a targeted award granted to any Participant
or to pay an award under the Program if the Performance Goals have not been
satisfied.

Section V. Program Administration

The Program shall be administered by the Committee in accordance with the Plan
and in a manner that satisfies the requirements of Section 162(m) for QPBC, if
intended to be applicable.

Section VI. Absence of Program Funding; No Equity Interest

The Program shall be unfunded. Benefits under the Program shall be paid [in
shares of Common Stock] from the general funds of the Company (or the
Subsidiary), and a Participant (or the Participant’s estate in the event of
death) shall be no more than an unsecured general creditor of the Company (or
the Subsidiary) with no special or prior right to any assets of the Company (or
the Subsidiary).

Nothing contained in the Program shall be deemed to give any Participant any
equity or other interest in the assets, business or affairs of the Company or
any Subsidiary. It is not intended that a Participant’s interest in the Program
shall constitute a security or equity interest within the meaning of any state
or federal securities laws.

Section VII. No Transferability

A Participant shall not have any right to transfer, sell, alienate, assign,
pledge, mortgage, collateralize or otherwise encumber any of the payments
provided by the Program.

Section VIII. No Employment Rights

The Program is not intended to be a contract of employment. Both the Participant
and the Company and any Subsidiaries have the right to end their employment or
other service relationship with or without cause or notice.

Section IX. Interpretation, Amendment and Termination

The Committee shall have the power to interpret all provisions of the Program,
which interpretations shall be final and binding on all persons. The provisions
of this document shall supersede all provisions of any and all such prior
documents relating to the Program and its subject matter. However, if the
provisions of this document conflict with any provision of the Plan, the
provisions set forth in the Plan shall govern in all cases. The laws of the
State of California shall govern all questions concerning the construction,
validity and interpretation of the Program, without regard to such state’s
conflict of laws rules.

To the extent applicable, the Program shall be interpreted in accordance with
Section 409A of the Code (“Section 409A”). Notwithstanding any provision of the
Program to the contrary, in the event that the Company determines in good faith
that any compensation or benefits payable under the Program may not be either
exempt from or compliant with Section 409A, the Company may adopt such
amendments to the Program or adopt other policies or procedures (including
amendments, policies and procedures with retroactive effectiveness), or take any
other commercially reasonable actions necessary or appropriate (i) to preserve
the intended tax treatment of the compensation and benefits payable hereunder
and/or preserve the economic benefits of such compensation and benefits, and/or
(ii) to exempt the compensation and benefits payable hereunder from Section 409A
or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder.

Notwithstanding anything in the Program to the contrary, to the extent that any
payment or benefit constitutes non-exempt “nonqualified deferred compensation”
for purposes of Section 409A, and such payment or benefit would otherwise be
payable or distributable hereunder by reason of the Participant’s termination of
employment, all references to the Participant’s termination of employment shall
be construed to mean a “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h) (a “Separation from Service”), and the
Participant shall not be considered to have a termination of employment unless
such termination constitutes a Separation from Service with respect to the
Participant.

The Committee reserves the right to amend or terminate the Program at any time,
with or without prior notice; provided, however, that all amendments to the
Program shall preserve the qualification of any Awards intended to be QPBC under
the Program as QPBC under Section 162(m). Notwithstanding the foregoing, except
as provided below, the Committee may not amend the Program in a way that would
materially impair the rights of a Participant with respect to a Performance
Cycle that already has begun at the time of such amendment, except to the extent
necessary to preserve the qualification of Awards as QPBC or unless such
Participant has consented in writing to such amendment. In the event of any act
of God, war, natural disaster, aircraft grounding, revocation of operating
certificate, terrorism, strike, lockout, labor dispute, work stoppage, fire,
epidemic or quarantine restriction, act of government, critical materials
shortage, or any other act beyond the control of the Company, whether similar or
dissimilar (each a “Force Majeure Event”), which Force Majeure Event affects the
Company or its Subsidiaries or other affiliates, the Committee, in its sole
discretion, may (i) terminate or (ii) suspend, delay, defer (for such period of
time as the Committee may deem necessary), or substitute any Awards due
currently or in the future under the Program, including, but not limited to, any
Awards that have accrued to the benefit of Participants but have not yet been
paid, subject to Section 409A of the Code, and the regulations and guidance
promulgated thereunder.

